internal_revenue_service number release date index number -------------------------- ------------------------------------ ----------------------- ---------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-134254-08 date date legend parent ------------------------------------------------------------------- ----------------------------------------------------------- ----------------------- distributing ------------------------------------------------------------------- ----------------------------------------------------------- --------------------- distributing ------------------------------------------------------------------- ----------------------------------------------------------- --------------------------------------- controlled -------------------------------- ------------------------------------------------------------------- ----------------------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- ---------------------------------------- sub ----------------------------------------------------------------- ----------------------------------------------------------- --------------------------------------------- sub ----------------------------- ------------------------------------------------------------------- ----------------------------------------------------------- plr-134254-08 sub ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------------------------- sub ----------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------ sub ----------------------------- ------------------------------------------------------------------- ----------------------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------- llc ------------------------------------------------------------------------------------ ----------------------------------------------------------- --------------------------------- a b c d e f g h i j ------------------- ----- --------------- --------------- -------- -------------- ------ -------------- ------ -------------- plr-134254-08 k l m n o p q r s t u v w x y z aa bb cc dd ee ff -------------- -------- --------- ------ --------------- --------------- -------- -------------- ------ -------------- -------- -------------- ------------ -------- --------- ------ ------------ -------- ----- -------- -------------- -------------- plr-134254-08 gg hh ii jj kk ll mm nn oo pp qq rr ss tt uu vv ww xx yy zz aaa bbb ccc -------- ----- ------ --------- --------- -------- ------ ------ ------ ------ -------- ----- ----- ----------------- ----------------- ------ ----------------- ------ --------------- -- ---- ---- ---- plr-134254-08 ddd eee fff ggg hhh iii jjj kkk lll mmm nnn ooo date a date b business a business b -------------- ----- -------- --------------- -------- --------------------- --------- --------- --------- --------- -- -------------- ------------------- ------------------ ------------------------------------ ---------------------------------------- charter ----------------------------------------------------- ---------------------------------------------------------- amended charter ----------------------------------------------------- --------------------------------------------------------------- -------------------------------------------------------------------------------- transaction a ---------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- plr-134254-08 --------------------------------------------------------------------------------- ---------------------- transaction b ---------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------------- -------------------------------------------------------------------- transaction c ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------------------------------------------------------- dear ------------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction described below the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent is a publicly-traded corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return as of date a parent had a shares of common_stock the parent common_stock outstanding parent is a holding_company and through its subsidiaries is engaged in several businesses including business a and business b distributing has b shares of common_stock the distributing common_stock outstanding all of which are owned by parent plr-134254-08 sub has approximately c shares of common_stock the sub common_stock outstanding of which distributing owns approximately d shares approximately e percent sub owns approximately f shares approximately g percent and distributing owns approximately h shares approximately i percent sub has class a common_stock class b common_stock and class c convertible preferred_stock outstanding sub has i approximately j shares of class a common_stock outstanding of which distributing owns approximately k shares approximately l percent and distributing owns approximately m shares approximately n percent ii approximately o shares of class b common_stock outstanding of which distributing owns approximately p shares approximately q percent distributing owns approximately r shares approximately s percent and sub owns approximately t shares approximately u percent and iii approximately v shares of class c convertible preferred_stock outstanding of which distributing owns approximately w shares approximately x percent distributing owns approximately y shares approximately z percent and sub owns approximately aa shares approximately bb percent sub had cc shares of common_stock outstanding all of which were owned by sub and dd shares of series a participating preferred_stock outstanding all of which were owned by sub sub has approximately ee shares of common_stock the sub common_stock outstanding of which sub owns approximately ff shares approximately gg percent and distributing owns hh shares approximately ii percent distributing has common_stock the distributing common_stock and series a common_stock the distributing series a common_stock outstanding distributing has approximately jj shares of distributing common_stock outstanding of which sub owns approximately kk shares approximately ll percent sub owns approximately mm shares approximately nn percent sub owns approximately oo shares approximately pp percent and sub a wholly-owned indirect subsidiary of distributing owns a -------------------- in addition distributing has approximately qq shares of distributing series a common_stock outstanding all of which are owned by sub sub has rr shares of common_stock the sub common_stock outstanding all of which are owned by distributing sub has ss shares of common_stock outstanding all of which are owned by distributing controlled has class a common_stock the controlled class a common_stock and class b common_stock the controlled class b common_stock and together with plr-134254-08 controlled class a common_stock the controlled common_stock outstanding as of date a controlled has tt shares of controlled class a common_stock outstanding of which distributing owns uu shares approximately vv percent and ww shares approximately xx percent are publicly-traded in addition controlled has yy shares of controlled class b common_stock outstanding all of which are owned by distributing the controlled class a common_stock carries zz vote s per share and the controlled class b common_stock carries aaa vote s per share accordingly the controlled common_stock owned by distributing represents approximately bbb percent by value and approximately ccc percent by vote of the outstanding controlled stock under controlled’s charter owners of controlled class b common_stock have the right to elect ddd percent of controlled’s board_of directors sub has class a common_stock and class b common_stock the sub class b common_stock outstanding sub has eee shares of class a common_stock outstanding all of which are owned by controlled through llc an entity disregarded as separate from controlled for federal_income_tax purposes under sec_301_7701-3 a disregarded_entity and approximately fff shares of sub class b common_stock outstanding all of which are owned by sub parent distributing and distributing each engage both directly and indirectly through members of their separate_affiliated_group as defined in sec_355 respectively the parent sag the distributing sag and the distributing sag in business a controlled directly engages in business b through llc financial information has been submitted indicating that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years parent has determined that the proposed transaction will serve the following corporate business purposes i improve the fit of parent’s businesses ii permit parent management to focus on a more narrowly-tailored portfolio of businesses iii improve the regulatory profile of the parent and controlled businesses and iv make parent equity-based compensation more responsive to the financial performance of parent’s remaining businesses prior to the proposed transactions parent simplified its corporate structure by consummating several transactions including transaction a and transaction b proposed transaction in order to effect the separation of business a and business b parent proposes the following series of transactions the proposed transaction plr-134254-08 i ii iii iv v vi pursuant to a merger agreement the sub merger agreement sub may merge into a newly-formed disregarded_entity that will be wholly- owned by distributing the sub merger parent does not expect to consummate the sub merger if it obtains certain assurances as to the state tax consequences of the proposed transaction pursuant to a merger agreement the sub merger agreement sub will merge into distributing the sub merger the sub common_stock owned by distributing and sub will be converted into distributing common_stock pursuant to a merger agreement the sub merger agreement sub will merge into distributing the sub merger the sub common_stock owned by distributing will be converted into distributing common_stock distributing will distribute all of its controlled common_stock to distributing in exchange for distributing series a common_stock and distributing common_stock owned by distributing the first internal split-off distributing will contribute all of its sub class b common_stock to controlled in exchange for ggg newly-issued shares of controlled class a common_stock the sub exchange distributing will distribute all of its controlled common_stock to parent in exchange for distributing common_stock owned by parent the second internal split-off vii controlled will declare and pay a dividend of dollar_figurehhh per share of controlled common_stock approximately dollar_figureiii in the aggregate the special dividend controlled may finance the special dividend in part through a bridge loan from a syndicate of third-party lenders in structuring the proposed transaction it was important to these lenders that controlled not draw under the bridge loan until near the time of the external distribution as defined below and until the parties provided certain assurances that the external distribution would in fact take place therefore contemporaneously with a borrowing under the bridge loan parent will deposit its controlled common_stock with an agent to facilitate the external distribution viii controlled will file amended charter in which among other things controlled class a common_stock and controlled class b common_stock will be converted into a new class of common_stock the controlled new common_stock the recapitalization controlled may plr-134254-08 ix consummate a reverse_stock_split after the recapitalization either immediately or some time later if authorized by controlled shareholders controlled may consummate the reverse_stock_split at a ratio of either jjj or kkk this reverse_stock_split if consummated is intended to qualify as a reorganization described in sec_368 parent will distribute all of its controlled new common_stock to parent shareholders the external distribution at parent’s election the external distribution will be accomplished through i a pro_rata distribution of controlled new common_stock to parent shareholders the external spin-off ii an offer to parent shareholders to exchange all or a portion of their parent common_stock for controlled new common_stock the external split-off or iii an external split-off in part and an external spin-off in part if parent elects to conduct an external split-off and parent shareholders do not subscribe for all of the controlled new common_stock owned by parent parent will as promptly as practical distribute its remaining controlled new common_stock to parent shareholders on a pro_rata basis the clean-up spin-off no fractional shares of controlled new common_stock will be issued in the external distribution instead an agent will aggregate and sell all fractional shares on the open market and transfer the proceeds to parent shareholders otherwise entitled to fractional shares parent may consummate a reverse_stock_split contemporaneously with the external distribution parent may consummate the reverse_stock_split at a ratio of either lll or mmm this reverse_stock_split if consummated is intended to qualify as a reorganization described in sec_368 in connection with the proposed transaction parent controlled and certain of their respective subsidiaries have entered into a separation agreement a tax_matters_agreement and a transition services agreement additionally parent controlled and certain of their respective subsidiaries have extended or modified certain pre-existing commercial agreements and intellectual_property agreements the agreements respecting the foregoing and certain other ancillary agreements previously described are collectively referred to as the continuing agreements finally due to current uncertainties in the credit markets parent has agreed in the event controlled is unable to refinance its bridge loan to extend a nnn year term_loan to controlled the contingency loan to provide controlled additional time to secure long-term financing representations sub merger plr-134254-08 the following representations have been made regarding the sub merger a1 distributing on the date of adoption of the sub merger agreement and at all times until the sub merger will be the owner of at least percent of the sub common_stock b1 no shares of sub common_stock will have been redeemed during the three years preceding the adoption of the sub merger agreement c1 all distributions from sub to distributing in the sub merger will be made within a single taxable_year of sub d1 upon the sub merger sub 6’s separate legal existence will cease e1 sub will retain no assets following the sub merger f1 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the sub merger agreement g1 no assets of sub have been or will be disposed of by either sub or distributing except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to adoption of the sub merger agreement and iii dispositions pursuant to transaction b h1 except for transaction b the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub common_stock also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i1 prior to adoption of the sub merger agreement no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business ii transactions occurring more than three years prior to adoption of the sub merger agreement and iii transactions pursuant to transaction b j1 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc plr-134254-08 k1 the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the sub merger agreement and immediately prior to the sub merger l1 there is no intercompany debt existing between distributing and sub and none has been cancelled forgiven or discounted except for i transactions that occurred more than three years prior to the date of adoption of the sub merger agreement and ii approximately dollar_figureooo intercompany obligation of sub that may be eliminated prior to the sub merger as part of transaction b m1 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n1 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed sub merger the following representations have been made regarding the sub merger a2 distributing on the date of adoption of the sub merger agreement and at all times until the sub merger will be the owner of at least percent of the sub common_stock b2 no shares of sub common_stock will have been redeemed during the three years preceding the adoption of the sub merger agreement c2 all distributions from sub to distributing in the sub merger will be made within a single taxable_year of sub d2 upon the sub merger sub 1’s separate legal existence will cease e2 sub will retain no assets following the sub merger f2 except for the first internal split-off and transaction a the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub common_stock also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 g2 prior to adoption of the sub merger agreement no assets of sub will have been distributed in_kind transferred or sold to distributing except for plr-134254-08 i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the sub merger agreement h2 sub will report all earned_income if any represented by assets that will be distributed to distributing distributing and sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc i2 the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the sub merger agreement and immediately prior to the sub merger j2 there is no intercorporate debt existing between distributing and sub and none has been cancelled forgiven or discounted except for i transactions that occurred more than three years prior to the date of adoption of the sub merger agreement and ii the result of transaction b k2 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code l2 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed m2 the sub merger will occur pursuant to the corporate merger statute under applicable state law n2 upon the sub merger all of the assets and liabilities of sub will become assets and liabilities of distributing o2 the fair_market_value of the distributing common_stock received by each of distributing and sub will be approximately equal to the fair_market_value of the sub common_stock distributing and sub will surrender in the sub merger p2 at least percent of the proprietary interest in sub will be exchanged or deemed exchanged for shares of distributing common_stock and that proprietary interest will be preserved within the meaning of sec_1_368-1 q2 except for the cancellation in the sub merger of distributing common_stock issued to sub there is no plan or intention for distributing or for any party related to distributing within the meaning of sec_1_368-1 to redeem or acquire any distributing common_stock issued in the sub merger either directly or through any transaction agreement or other arrangement with any other person r2 distributing has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub merger except for i the cancellation of sub plr-134254-08 common_stock in the sub merger ii the exchange of distributing common_stock in the first internal split-off and iii dispositions made in the ordinary course of business sec_2 the liabilities of sub assumed by distributing and the liabilities to which the transferred assets of sub are subject were incurred by sub in the ordinary course of its business or in unrelated past transactions t2 following the sub merger distributing will continue the historical business of sub or use a significant portion of sub 1’s historical business_assets in a business as required and defined in sec_1_368-1 u2 there is no intercorporate indebtedness existing between sub and distributing that was issued acquired or will be settled at a discount v2 no two parties to the sub merger are investment companies as defined in sec_368 and iv w2 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 x2 the total fair_market_value of the assets of sub transferred to distributing will exceed the sum of the liabilities assumed by distributing within the meaning of sec_357 the fair_market_value of the assets of distributing will exceed the amount of its liabilities immediately after the sub merger y2 distributing and sub will adopt a plan of merger and the sub merger will occur pursuant to such plan z2 distributing distributing sub and sub will each pay their own expenses if any in connection with the sub merger sub merger the following representations have been made regarding the sub merger a3 distributing on the date of adoption of the sub merger agreement and at all times until the sub merger will be the owner of at least percent of the sub common_stock b3 no shares of sub common_stock will have been redeemed during the three years preceding the adoption of the sub merger agreement c3 all distributions from sub to distributing in the sub merger will be made within a single taxable_year of sub plr-134254-08 d3 upon the sub merger sub 4’s separate legal existence will cease e3 sub will retain no assets following the sub merger f3 except for the sub exchange the first internal split-off and transaction b the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub common_stock also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 g3 prior to the adoption of the sub merger agreement no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business ii transactions occurring more than three years prior to adoption of the sub merger agreement iii transactions pursuant to transaction b and iv the distribution of the proceeds of transaction c h3 sub will report all earned_income represented by assets that will be distributed to distributing and distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc i3 the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the sub merger agreement and immediately prior to the sub merger j3 there is no intercorporate debt existing between distributing and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the sub merger agreement k3 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code l3 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed m3 the sub merger will occur pursuant to the corporate merger statute under applicable state law n3 upon the sub merger all of the assets and liabilities of sub will become assets and liabilities of distributing plr-134254-08 o3 the fair_market_value of the distributing common_stock received by distributing will be approximately equal to the fair_market_value of the sub common_stock distributing will surrender in the sub merger p3 at least percent of the proprietary interest in sub will be exchanged or deemed exchanged for shares of distributing common_stock and that proprietary interest will be preserved within the meaning of sec_1_368-1 q3 there is no plan or intention for distributing or for any party related to distributing within the meaning of sec_1_368-1 to redeem or acquire any distributing common_stock issued in the sub merger either directly or through any transaction agreement or other arrangement with any other person r3 distributing has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub merger except for i the exchange of sub class b common_stock in the sub exchange ii the exchange of distributing common_stock and distributing series a common_stock in the first internal split-off and iii dispositions made in the ordinary course of business sec_3 the liabilities of sub assumed by distributing and the liabilities to which the transferred assets of sub are subject were incurred by sub in the ordinary course of its business t3 following the sub merger distributing will continue the historical business of sub or use a significant portion of sub 4’s historical business_assets in a business as required and defined in sec_1_368-1 u3 there is no intercorporate indebtedness existing between sub and distributing that was issued acquired or will be settled at a discount v3 no two parties to the sub merger are investment companies as defined in sec_368 and iv w3 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 x3 the total fair_market_value of the assets of sub transferred to distributing will exceed the sum of the liabilities assumed by distributing within the meaning of sec_357 the fair_market_value of the assets of distributing will exceed the amount of its liabilities immediately after the sub merger y3 distributing and sub will adopt a plan of merger and the sub merger will occur pursuant to such plan plr-134254-08 z3 distributing distributing and sub will each pay their own expenses if any in connection with the sub merger first internal split-off the following representations have been made regarding the first internal split- off a4 the indebtedness if any owed by controlled to distributing after the first internal split-off will not constitute stock_or_securities b4 the fair_market_value of the controlled common_stock received by distributing will be approximately equal to the fair_market_value of the distributing series a common_stock and distributing common_stock surrendered by distributing in the first internal split-off c4 no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing d4 the five years of financial information submitted on behalf of business a as conducted by the distributing sag represents the present operations of the business and regarding the business there have been no substantial operational changes since the date of the last financial statement submitted e4 the distributing sag neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the first internal split-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the first internal split-off the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the first internal split-off f4 the five years of financial information submitted on behalf of business b as conducted by controlled represents the present operations of the business and regarding the business there have been no substantial operational changes since the date of the last financial statement submitted g4 controlled neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the first internal split-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business b throughout the five- year period ending on the date of the first internal split-off controlled will have been the principal_owner of the goodwill and significant assets of business b excluding in plr-134254-08 each case expansions of business b as contemplated by sec_1_355-3 and will continue to be the principal_owner following the first internal split-off h4 following the first internal split-off the distributing sag will continue the active_conduct of business a and controlled will continue the active_conduct of business b independently and with their separate employees i4 the first internal split-off is being carried out to facilitate the external distribution the first internal split-off is motivated in whole or substantial part by this business_purpose j4 the first internal split-off is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both k4 for purposes of sec_355 immediately after the first internal split-off no person determined after applying sec_355 and a will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal split-off l4 for purposes of sec_355 immediately after the first internal split-off no person determined after applying sec_355 and a will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal split-off or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the first internal split-off m4 no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the first internal split-off except for i accounts_payable or receivable arising in the ordinary course of business if any and ii amounts due under the continuing agreements n4 immediately before the first internal split-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d distributing 1's excess_loss_account if any with respect to its controlled common_stock will be included in income immediately plr-134254-08 before the first internal split-off to the extent required by applicable regulations see sec_1_1502-19 furthermore immediately prior to the first internal split-off distributing will not have an excess_loss_account in the controlled common_stock that it owns o4 payments made in connection with all continuing transactions if any between distributing and controlled will be based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions and arrangements under the continuing agreements which may be based on cost or cost- plus arrangements p4 the first internal split-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either corporation q4 immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 r4 no two parties to the transaction are investment companies as defined in sec_368 and iv sub exchange and second internal split-off the following representations have been made regarding the sub exchange and the second internal split-off a5 the indebtedness if any owed by controlled to distributing after the second internal split-off will not constitute stock_or_securities b5 the fair_market_value of the controlled common_stock received by parent will be approximately equal to the fair_market_value of the distributing common_stock surrendered by parent in the second internal split-off c5 no part of the consideration to be distributed by distributing will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing d5 the five years of financial information submitted on behalf of business a as conducted by the distributing sag represents the present operations of the plr-134254-08 business and regarding the business there have been no substantial operational changes since the date of the last financial statement submitted e5 the distributing sag neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the second internal split-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the second internal split-off the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the second internal split-off f5 the five years of financial information submitted on behalf of business b as conducted by controlled represents the present operations of the business and regarding the business there have been no substantial operational changes since the date of the last financial statement submitted g5 controlled neither acquired_business b nor control of an entity conducting business b during the five-year period ending on the date of the second internal split- off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business b throughout the five-year period ending on the date of the second internal split-off controlled will have been the principal_owner of the goodwill and significant assets of business b excluding in each case expansions of business b as contemplated by sec_1_355-3 and will continue to be the principal_owner following the second internal split-off h5 following the second internal split-off the distributing sag will continue the active_conduct of business a and controlled will continue the active_conduct of business b independently and with their separate employees i5 the second internal split-off is being carried out to facilitate the external distribution the second internal split-off is motivated in whole or substantial part by this business_purpose j5 the second internal split-off is not used as a device for the distribution of the earnings_and_profits of distributing or controlled or both k5 the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the sub exchange will equal or exceed the total liabilities if any assumed within the meaning of sec_357 by controlled l5 any liabilities assumed as determined under sec_357 by controlled in the sub exchange if any will have been incurred in the ordinary course of business and will be associated with the assets transferred plr-134254-08 m5 the total fair_market_value of the assets transferred to controlled in the sub exchange will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange n5 for purposes of sec_355 immediately after the second internal split-off no person determined after applying sec_355 and a will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal split-off o5 for purposes of sec_355 immediately after the second internal split-off no person determined after applying sec_355 and a will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal split-off or ii attributable to distributions on stock of the distributing_corporation that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal split-off p5 no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the second internal split-off except for i accounts_payable or receivable arising in the ordinary course of business if any and ii amounts due under the continuing agreements q5 immediately before the second internal split-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d distributing 2's excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before the second internal split-off to the extent required by applicable regulations see sec_1_1502-19 furthermore immediately prior to the second internal split-off distributing will not have an excess_loss_account in the controlled common_stock that it owns plr-134254-08 r5 payments made in connection with all continuing transactions if any between distributing and controlled will be based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions and arrangements under the continuing agreements which may be based on cost or cost- plus arrangements sec_5 no two parties to the transaction are investment companies as defined in sec_368 and iv t5 the second internal split-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either corporation u5 immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 recapitalization the following representations have been made regarding the recapitalization a6 the fair_market_value of the controlled new common_stock to be received by the exchanging shareholders immediately after the recapitalization will be approximately equal to the fair_market_value of the controlled common_stock surrendered in the exchange therefor immediately before the recapitalization b6 controlled has no plan or intention to redeem or otherwise reacquire any of the controlled new common_stock to be issued in the recapitalization other than pursuant to a controlled reverse_stock_split c6 the recapitalization is not part of a plan to periodically increase the proportionate interest of any shareholder in the assets or earnings_and_profits of controlled d6 controlled will pay its own expenses and will not pay the expenses of its shareholders if any in connection with the recapitalization e6 controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-134254-08 external distribution the following representations have been made regarding the external distribution a7 the indebtedness if any owed by controlled to parent after the external distribution will not constitute stock_or_securities b7 if parent elects to accomplish the external distribution as an external split-off in whole or in part the fair_market_value of the controlled new common_stock received by parent shareholders will be approximately equal to the fair_market_value of the parent common_stock surrendered by parent shareholders in the external distribution c7 no part of the consideration to be distributed by parent will be received by parent shareholders as creditors employees or in any capacity other than that of shareholders of parent d7 the five years of financial information submitted on behalf of business a as conducted by the parent sag represents the present operations of the business and regarding the business there have been no substantial operational changes since the date of the last financial statement submitted e7 parent sag neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the external distribution the parent sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the external distribution f7 the five years of financial information submitted on behalf of business b as conducted by controlled represents the present operations of the business and regarding the business there have been no substantial operational changes since the date of the last financial statement submitted g7 controlled neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business b throughout the five- year period ending on the date of the external distribution controlled will have been the principal_owner of the goodwill and significant assets of business b excluding in each plr-134254-08 case expansions of business b as contemplated by sec_1_355-3 and will continue to be the principal_owner following the external distribution h7 following the external distribution the parent sag will continue the active_conduct of business a and controlled will continue the active_conduct of business b independently and with their separate employees i7 the external distribution is being carried out to i improve the fit of parent’s businesses ii permit parent management to focus on a more narrowly- tailored portfolio of businesses iii improve the regulatory profile of the parent and controlled businesses and iv make parent equity-based compensation more responsive to the financial performance of parent’s remaining businesses the external distribution is motivated in whole or substantial part by these business purposes j7 the external distribution is not used principally as a device for the distribution of the earnings_and_profits of parent or controlled or both k7 for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 and a will hold stock possessing percent or more of the total combined voting power of all classes of parent stock entitled to vote or percent or more of the total value of shares of all classes of parent stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution l7 for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 and a will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on parent stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution m7 no intercorporate debt will exist between parent and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the external distribution except for i accounts_payable or receivable arising in the ordinary course of business if any ii amounts due under the continuing agreements and iii the contingency loan n7 immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect plr-134254-08 sec_1_1502-13 as published by t d parent's excess_loss_account if any with respect to its controlled new common_stock will be included in income immediately before the external distribution to the extent required by applicable regulations see sec_1_1502-19 furthermore immediately prior to the external distribution parent will not have an excess_loss_account in the controlled new common_stock that it owns o7 payments made in connection with all continuing transactions if any between parent and controlled will be based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions and arrangements under the continuing agreements which may be based on cost or cost-plus arrangements p7 no two parties to the transaction are investment companies as defined in sec_368 and iv q7 the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in parent or controlled including any predecessor or successor of parent or controlled r7 immediately after the transaction as defined in sec_355 either i no person will hold a percent or greater interest within the meaning of sec_355 in parent or controlled ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither parent nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 s7 parent controlled and their respective shareholders will each pay their own expenses if any in connection with the external distribution rulings sub merger based solely on the information submitted and the representations made we rule as follows on the sub merger if it is consummated the sub merger will qualify as a complete_liquidation of sub into distributing sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub on the distribution of its assets to and assumption_of_liabilities by distributing sec_336 and sec_337 plr-134254-08 no gain_or_loss will be recognized by distributing on its receipt of sub 6’s assets and assumption_of_liabilities sec_332 except as provided in sec_334 distributing 1’s basis in each asset received from sub in the sub merger will equal the basis of that asset in the hands of sub immediately prior to the sub merger sec_334 distributing 1’s holding_period in each asset received from sub in the sub merger will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account as of the close of the effective date of the sub merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated by distributing after the date of the sub merger sec_381 sub merger based solely on the information submitted and the representations made we rule as follows on the sub merger the sub merger will qualify as a complete_liquidation of sub into distributing sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub on the distribution of its assets to and assumption_of_liabilities by distributing sec_336 and sec_337 no gain_or_loss will be recognized by distributing on its receipt of sub 1’s assets and assumption_of_liabilities sec_332 except as provided in sec_334 distributing 2’s basis in each asset received from sub in the sub merger will equal the basis of that asset in the hands of sub immediately prior to the sub merger sec_334 distributing 2’s holding_period in each asset received from sub in the sub merger will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account as of the close of the effective date of the sub merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 any deficit in the earnings_and_profits of sub plr-134254-08 will be used only to offset earnings_and_profits accumulated by distributing after the date of the sub merger sec_381 the sub merger will qualify as a reorganization within the meaning of sec_368 sub and distributing will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing or sub in the sub merger sec_361 and sec_357 no gain_or_loss will be recognized by distributing or sub upon the receipt of distributing common_stock in exchange for sub common_stock in the sub merger sec_354 the aggregate basis of the distributing common_stock received by each of distributing and sub will equal its aggregate basis in the sub common_stock surrendered therefor sec_358 the holding_period of the distributing common_stock received by distributing or sub will include the holding_period of the sub common_stock exchanged therefor provided that such sub common_stock is held as a capital_asset on the date of the sub merger sec_1223 sub merger based solely on the information submitted and the representations made we rule as follows on the sub merger the sub merger will qualify as a complete_liquidation of sub into distributing sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub on the distribution of its assets to and assumption_of_liabilities by distributing sec_336 and sec_337 no gain_or_loss will be recognized by distributing on its receipt of sub 4’s assets and assumption_of_liabilities sec_332 except as provided in sec_334 distributing 2’s basis in each asset received from sub in the sub merger will equal the basis of that asset in the hands of sub immediately prior to the sub merger sec_334 distributing 2’s holding_period in each asset received from sub in the sub merger will include the period during which that asset was held by sub sec_1223 plr-134254-08 distributing will succeed to and take into account as of the close of the effective date of the sub merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated by distributing after the date of the sub merger sec_381 the sub merger will qualify as a reorganization within the meaning of sec_368 sub and distributing will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing or sub in the sub merger sec_361 and sec_357 no gain_or_loss will be recognized by distributing upon the receipt of distributing common_stock in exchange for sub common_stock in the sub merger sec_354 the aggregate basis of the distributing common_stock received by distributing will equal its aggregate basis in the sub common_stock surrendered therefor sec_358 the holding_period of the distributing common_stock received by distributing will include the holding_period of the sub common_stock exchanged therefor provided that such sub common_stock is held as a capital_asset on the date of the sub merger sec_1223 first internal split-off based solely on the information submitted and the representations made we rule as follows on the first internal split-off no gain_or_loss will be recognized by distributing on the distribution of controlled common_stock in the first internal split-off sec_355 no gain_or_loss will be recognized by and no amount will be included in income of distributing on the receipt of controlled common_stock in the first internal split-off sec_355 the aggregate basis of the controlled common_stock received by distributing in the first internal split-off will equal distributing 2’s aggregate basis in the distributing series a common_stock and distributing common_stock exchanged therefor sec_358 plr-134254-08 the holding_period of the controlled common_stock received by distributing in the first internal split-off will include the holding_period of the distributing series a common_stock and distributing common_stock exchanged therefor provided that such distributing series a common_stock and distributing common_stock was held as a capital_asset on the date of the first internal split-off sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 sub exchange and second internal split-off based solely on the information submitted and the representations made we rule as follows on the sub exchange and the second internal split-off the sub exchange followed by the second internal split-off will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the sub exchange sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the sub exchange sec_1032 the aggregate basis of the sub class b common_stock received by controlled in the sub exchange will equal distributing 2’s aggregate basis in the sub class b common_stock immediately prior to the sub exchange sec_362 the holding_period of the sub class b common_stock received by controlled in the sub exchange will include distributing 2’s holding_period in the sub class b common_stock immediately prior to the sub exchange sec_1223 no gain_or_loss will be recognized by distributing on the distribution of controlled common_stock in the second internal split-off sec_361 no gain_or_loss will be recognized by and no amount will be included in income of parent on the receipt of controlled common_stock in the second internal split-off sec_355 the aggregate basis of the controlled common_stock received by parent in the second internal split-off will equal parent’s aggregate basis in the distributing common_stock exchanged therefor sec_358 plr-134254-08 the holding_period of the controlled common_stock received by parent in the second internal split-off will include the holding_period of the distributing common_stock exchanged therefor provided that such distributing common_stock was held as a capital_asset on the date of the second internal split-off sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 special dividend based solely on the information submitted and the representations made we rule as follows on the special dividend the portion of the special dividend received by parent will be treated as an intercompany distribution to which sec_1_1502-13 applies parent’s aggregate basis in the controlled common_stock it owns will be reduced by the portion of the special dividend parent receives sec_1_1502-32 the portion of the special dividend received by controlled’s public shareholders will be treated as a distribution to which sec_301 applies recapitalization based solely on the information submitted and the representations made we rule as follows on the recapitalization the recapitalization will qualify as a reorganization within the meaning of sec_368 controlled will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by controlled on the issuance of controlled new common_stock in the recapitalization sec_1032 except with respect to cash received in lieu of a fractional share no gain_or_loss will be recognized by controlled’s shareholders on the receipt of controlled new common_stock in exchange for controlled common_stock in the recapitalization sec_354 the aggregate basis of the controlled new common_stock received in the recapitalization including any fractional share to which a shareholder may be entitled will equal the aggregate basis of the controlled common_stock owned immediately prior to the recapitalization sec_358 plr-134254-08 the holding_period of the controlled new common_stock received in the recapitalization including any fractional share to which a shareholder may be entitled will include the holding_period in the controlled common_stock exchanged therefor provided that such controlled common_stock was held as a capital_asset on the date of the recapitalization sec_1223 a controlled shareholder that receives cash in lieu of a fractional share of controlled new common_stock will recognize gain_or_loss measured by the difference between the basis of such fractional share as determined above in ruling and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional share was held as a capital_asset on the date of the recapitalization sec_1221 and sec_1222 external distribution based solely on the information submitted and the representations made we rule as follows on the external distribution no gain_or_loss will be recognized by parent on the distribution of controlled new common_stock in the external distribution sec_355 except with respect to cash received in lieu of a fractional share no gain_or_loss will be recognized by and no amount will be included in the income of parent shareholders on the receipt of controlled new common_stock in the external distribution sec_355 a parent shareholder that receives cash in lieu of a fractional share of controlled new common_stock will recognize gain_or_loss measured by the difference between the basis of such fractional share as determined below in ruling and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional share was held as a capital_asset on the date of the external distribution sec_1221 and sec_1222 to the extent the external distribution is effected as an external split-off the aggregate basis of the controlled new common_stock received by each parent shareholder in the external split-off will equal such parent shareholder’s aggregate basis in the parent common_stock exchanged therefor sec_358 to the extent the external distribution is effected as an external spin-off or a clean-up spin-off each parent shareholder’s aggregate basis in its parent common_stock and the controlled new common_stock received in such external spin-off or clean-up spin-off will equal the aggregate basis the parent shareholder had in the parent common_stock immediately prior to such external spin-off or clean-up spin-off as applicable allocated in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 and c plr-134254-08 the holding_period of the controlled new common_stock received by each parent shareholder in the external distribution will include the holding_period of such parent shareholder in i the parent common_stock surrendered in exchange therefor in the case of an external split-off or ii the parent common_stock on which the distribution was made in the case of an external spin-off or clean-up spin-off provided that such parent common_stock was held as a capital_asset on the date of the external distribution sec_1223 earnings_and_profits if any will be allocated between parent and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular we express no opinion regarding i whether the first internal split-off the second internal split-off and the external distribution satisfy the business_purpose requirement of sec_1 b ii whether the first internal split-off the second internal split-off and the external distribution are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both iii whether the first internal split-off the second internal split-off and the external distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 iv whether the acquisitions constitute expansions of business b under sec_1_355-3 v vi the federal_income_tax consequences of any recapitalization that occurs after the recapitalization and the federal_income_tax consequences of any cost or cost-plus arrangements under the continuing agreements procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be plr-134254-08 attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely ___________________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
